FILED
                           NOT FOR PUBLICATION                                 JUN 13 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DON MEHR; DON’S BAIL BONDS;                      No. 11-55414
BOB DRAKE; ROBERT MILLER;
ORANGE COUNTY BAIL BONDS,                        D.C. No. 8:09-cv-01158-AG-AN

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

THE COUNTY OF ORANGE, a
Governmental Entity; SANDRA
HUTCHENS, an individual,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                        Argued and Submitted June 7, 2012
                              Pasadena, California

Before: TROTT and THOMAS, Circuit Judges, and DUFFY, District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
      Plaintiffs appeal the dismissal of their claim on summary judgment.

Counsel did not file a timely response to the Defendants’ Rule 36 requests for

admission or to the motion for summary judgment. The district court properly

exercised its discretion in striking the untimely filings. See C.D. Cal. R. 7-12

(allowing court to “decline to consider” untimely filings). Defendants were

entitled to summary judgment both on the basis of the deemed admissions and the

complete lack of timely submitted factual evidence countering Defendants’ claim

that they were entitled to judgment as a matter of law. No discovery dispute

excused counsel’s obligation to comply with the Federal Rules of Civil Procedure

and the Local Rules of the Central District of California .

      Counsel also appeals the district court’s imposition of sanctions. The court

appropriately sanctioned counsel for repeatedly filing ex parte motions requesting

relief that had previously been denied and after counsel had been admonished that

ex parte filings were improper. See, e.g., Wages v. IRS, 915 F.2d 1230, 1235 (9th

Cir. 1990) (holding that “continually moving for alterations in the district court’s

original judgment despite that court’s clear unwillingness to change its mind”

justified sanctions). The court also properly exercised its discretion in sanctioning

counsel for publicly filing documents counsel knew were subject to a protective

order requiring that they be filed under seal. See Reno Air Racing Ass’n v.


                                          2
McCord, 452 F.3d 1126, 1130 (9th Cir. 2006) (sanctions appropriate for “party’s

disobedience to a specific and definite court order” (internal quotation marks

omitted)).

      AFFIRMED.




                                         3